                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 05-06002-01-CR-SJ-GAF
                                             )
LISA M. MONTGOMERY,                          )
                                             )
       Defendant.                            )

                                            ORDER

       Now before the Court is Defendant Lisa M. Montgomery’s (“Defendant”) Motion to

Enforce the Court’s Judgment. 1 (Doc. # 448). In likely anticipation of this Motion and in response

to a footnote included in an opinion entered on January 8, 2021 in a case initiated by Defendant in

the United States District Court for the District of Columbia, the Government filed a “Notice of

Supplemental Authority” in the above-captioned case, asserting its position that the stay of

execution the Court imposed if Defendant appealed her sentence was lifted when her 2255 motion

was denied. (Doc. # 447). The Government is correct; in the Court’s view, the stay lifted when it

denied her 2255 motion. The Court had no intention to limit execution of the judgment beyond

exhaustion of appeals. For this reason and the reasons explained in the Government’s Notice, it is

       ORDERED that Defendant’s Motion is DENIED.

                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: January 10, 2021




1
 The Court does not construe Defendant’s Motion as one for a stay of execution. If Defendant
was seeking a stay in the alternative, such request is also DENIED.
                                                 1

         Case 5:05-cr-06002-GAF Document 451 Filed 01/10/21 Page 1 of 1
